DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (US 8,863,859 B2) (hereinafter Koch).
Regarding claim 1, Koch teaches a method for determining wear on a linkage of a ground drilling device [earthwork device] (see Abstract), comprising detecting, in a ground bore [during operation; earthwork devices in a bore] (Col 2, lines 49-53, Col 3, lines 48-52, Col 4, lines 25-30), a bending load on the linkage [bending moment] and 
Regarding claim 4, Koch as applied to claim 1 above teaches the claimed invention, in addition to wherein the calculation of the service life is associated with individual linkage lengths of the linkage (Col 3, lines 43 - Col 4, line 7).
Regarding claim 5, Koch as applied to claim 1 above teaches the claimed invention, in addition to wherein the calculation of the service life is based in part on a position of the linkage length in the linkage (Col 3, lines 13-15, Col 6, lines 26-30).

Regarding claim 6, Koch teaches a ground drilling device [earth-working device] (see Abstract, Fig. 1), comprising a linkage [6] and a linkage section [8] connected to the linkage (Col 1, lines 21-55, Col 5, lines 30-50, see Fig. 1), wherein the linkage section is equipped for measuring a bending load [bending moment] on the linkage section when it is in a borehole [during operation; earthwork devices in a bore] (Col 2, lines 49-53, Col 3, lines 15-52, Col 4, lines 25-30, Col 7, lines 52-55), wherein a data connection can be established between the linkage section and a receiving device to transmit the bending load measured on the linkage section [data connection between receiving device 11 with RFID chip 12 attached to linkage section 8] (Col 5, lines 50-66, see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 7-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koch as applied to claims 1 and 6 above, and further in view of Gajji et al. (US 9,771,794 B2) (hereinafter Gajji).
Regarding claims 2-3, Koch as applied to claim 1 above teaches the claimed invention, except for wherein the bending load of the linkage is measured by a linkage section on which at least one expansion sensor is present, wherein the expansion sensor comprises at least one of a wire strain gauge or a fiber-Bragg grating sensor. Koch additionally teaches wherein linkages can include all components of a load strand of an earth working device that are subjected to a load resulting from forces and or torques generated by a drive apparatus (Col 2, line 66 - Col 3, line 12) and wherein the linkage includes a plurality of linkage sections [8] such that measuring individual loads 
Gajji teaches the usage of at least one expansion sensor comprising a fiber Bragg grating sensor on a linkage section of a ground drilling device for determining a bending load of the linkage section (Col 2, lines 23-34, Col 9, lines 32-55). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Koch with Gajji such that the bending load of the linkage is measured by a linkage section on which at least one expansion sensor comprising a fiber-Bragg grating sensor is present, for the predictable result of measuring a bending load for service life calculations.
Regarding claim 12, Koch as applied to claim 1 above teaches the claimed invention, except for wherein detecting the bending load on the linkage in the ground bore comprises detecting, in the ground bore, the bending load on a rod-shaped section of a linkage section. Koch additionally teaches wherein linkages can include all components of a load strand of an earth working device that are subjected to a load resulting from forces and or torques generated by a drive apparatus (Col 2, line 66 - Col 3, line 12) and wherein the linkage includes a plurality of linkage sections [8] such that measuring individual loads of each linkage section can allow for individual service life calculations (Col 3, lines 43 - Col 4, line 7). 
Gajji teaches detecting the bending load on a rod-shaped section of a linkage section (Col 2, lines 23-34, Col 9, lines 32-55). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Koch with Gajji such that detecting the bending load comprises detecting the bending load on 
Regarding claims 13-14, Koch as applied to claim 1 above teaches the claimed invention, except for wherein detecting the bending load on the linkage in the ground bore comprises detecting, in the ground bore, the bending load by at least one expansion sensor arranged on a rod-shaped section of a linkage section protected by a protective casing. Koch additionally teaches wherein linkages can include all components of a load strand of an earth working device that are subjected to a load resulting from forces and or torques generated by a drive apparatus (Col 2, line 66 - Col 3, line 12) and wherein the linkage includes a plurality of linkage sections [8] such that measuring individual loads of each linkage section can allow for individual service life calculations (Col 3, lines 43 - Col 4, line 7). 
Gajji teaches the usage of at least one expansion sensor on a hollow rod-shaped linkage section of a ground drilling device having a protective casing for determining a bending load of the linkage section [collar formed of pipe sections having protective compartment and sensor] (Col 2, lines 23-34, Col 9, lines 32-55, see Figs. 1-4). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Koch with Gajji such that the linkage section has a hollow rod-shaped section on which at least one expansion sensor is arranged and comprising a protective casing in which the rod-shaped section is arranged in order to provide and protect sensor electronics for determining the bending load of the linkage section in the ground drilling device.
15, Koch as applied to claim 13 above teaches the claimed invention, except for wherein the at least one expansion sensor is arranged on a middle portion of the rod-shaped section of the linkage section. 
Gajji teaches the usage of at least one expansion sensor arranged on a middle portion of a rod-shaped section of the linkage section [sensor arranged in a middle portion of the collar] (Col 2, lines 23-34, Col 9, lines 32-55, see Figs. 2-4). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Koch in view of Gajji such that the at least one expansion sensor is arranged on a middle portion of the rod-shaped section of the linkage section in order monitor physical characteristics in a chosen area of the drilling collar.

Regarding claim 7, Koch as applied to claim 6 above teaches the claimed invention, except for wherein at least one expansion sensor is present on the linkage section whose signal can be transmitted by the data connection to a control. Koch additionally teaches wherein linkages can include all components of a load strand of an earth working device that are subjected to a load resulting from forces and or torques generated by a drive apparatus (Col 2, line 66 - Col 3, line 12) and wherein the linkage includes a plurality of linkage sections [8] such that measuring individual loads of each linkage section can allow for individual service life calculations (Col 3, lines 43 - Col 4, line 7). 
Gajji teaches a linkage section having at least one expansion sensor (Col 2, lines 23-34, Col 9, lines 32-55) and having a signal that can be transmitted by a data connection to a control (Col 4, line 59 - Col 5, line 5). It would have been obvious to a 
Regarding claims 8-10, Koch as applied to claim 6 above teaches the claimed invention, except for wherein the linkage section has a hollow rod-shaped section on which at least one expansion sensor is arranged, wherein the linkage section comprises a protective casing in which the rod-shaped section is arranged. Koch additionally teaches wherein linkages can include all components of a load strand of an earth working device that are subjected to a load resulting from forces and or torques generated by a drive apparatus (Col 2, line 66 - Col 3, line 12) and wherein the linkage includes a plurality of linkage sections [8] such that measuring individual loads of each linkage section can allow for individual service life calculations (Col 3, lines 43 - Col 4, line 7). 
Gajji teaches the usage of at least one expansion sensor on a hollow rod-shaped linkage section of a ground drilling device having a protective casing for determining a bending load of the linkage section [collar formed of pipe sections having protective compartment and sensor] (Col 2, lines 23-34, Col 9, lines 32-55, see Figs. 1-4). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Koch with Gajji such that the linkage section has a hollow rod-shaped section on which at least one expansion sensor is arranged and comprising a protective casing in which the rod-shaped section is arranged in order to provide and .

Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive.
Regarding the rejections under 35 U.S.C. 102, Applicant argues that the newly amended limitations regarding detecting a bending load in a ground bore is not taught by Koch. The Examiner respectfully disagrees. As stated in the updated rejections above, Koch additionally teaches measuring bending loads of the ground drilling device while the device is in operation, which can comprise being in a ground bore (Col 2, lines 49-53, Col 3, lines 48-52, Col 4, lines 25-30).
Regarding the rejections under 35 U.S.C. 103, Applicant argues that the rejections are improper because Gajji teaches a sensor on a collar rather than on a linkage section. The Examiner respectfully disagrees. Koch defines a “linkage” as not only to rigid linkages composed of interconnected rod sections, but more particularly to all force-transmitting elements that can be employed with an earth-working device, in addition to all components of a load strand of the earth-working device that are subjected to a load resulting from forces and/or torques generated by the drive apparatus (Koch Col 2, line 66 - Col 3, line 12). As such, one of ordinary skill in the art would recognize that the collar of Gajji, which is installed in a drill string proximate the drilling tool (see Gajji Abstract), would be subjected to a load resulting from .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/Primary Examiner, Art Unit 2861